GERARD, J.
This action was begun by plaintiff to recover from •defendant, a practicing physician, under section 1239 of the charter (Laws 1901, c. 466), a penalty of $100 for alleged violation of section 1237 of the charter, which makes it the duty of the attending physician to file a certificate of birth within ten days.
The child in question lived but a short time, and defendant filed a certificate of death, which gave the date of birth, but omitted to file the certificate of birth. Defendant, a reputable and well-known physician, pleads that this omission was caused by the confusion of the ■mother’s illness, etc. The charter provides that the commissioner of-health may excuse the omission, but the Municipal Court has no such power.
Judgment reversed, and new trial ordered, with costs to appellant to abide the event. All concur.